Opinion by
Mr. Chief Justice Bell,
Plaintiff testified that on October 8, 1957, while she was a passenger on defendant’s motor bus, the bus made a sudden stop which threw her off balance and caused her foot to be badly injured when another bus passenger stepped on it. She alleged that she suffered a traumatic thrombo-phlebitis in her left ankle and calf, which resulted in a permanent disability which forced her retirement from work. The jury found a verdict in favor of defendant and when the lower Court refused plaintiff’s motion for a new trial she took this appeal.
Plaintiff remained on the bus for some time after the accident and then left the bus without reporting the occurrence or the injury to the driver. The same left ankle she admitted had been previously injured two weeks before when she tripped as she left a trolley car.
A doctor testified for plaintiff that her injury was serious enough to require medical attention at regular four or five week intervals, although she had never visited a doctor during the year preceding the trial. Moreover, plaintiff could not recall the name of the doctor who had treated her ankle immediately before the accident in question and she did not produce the doctor who she said treated her immediately after the accident and during the succeeding month. Although *451she claimed the accident forced her retirement from work, the evidence showed that she worked for more than 3 years after the accident.
To summarize, her testimony was so contradicted by her work record and other facts as to amply justify a jury in believing her testimony was incredible. We find no reversible error and no reason for a new trial.
Judgment affirmed.